UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-2048


ERIC NTORE,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    May 21, 2009                   Decided:   June 18, 2009


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David C. Bennion, NATIONALITIES SERVICE CENTER, Philadelphia,
Pennsylvania, for Petitioner.      Michael F. Hertz, Acting
Assistant Attorney General, William C. Peachey, Assistant
Director, Mona Maria Yousif, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eric Ntore, a native and citizen of Burundi, petitions

for    review    of    an   order     of   the       Board    of   Immigration     Appeals

dismissing his appeal from the immigration judge’s denial of his

requests      for     asylum,       withholding        of    removal,    and    protection

under the Convention Against Torture.

              Before this court, Ntore challenges the determination

that he failed to establish his eligibility for asylum.                                   To

obtain     reversal      of     a    determination           denying    eligibility       for

relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”                        INS v. Elias-Zacarias, 502

U.S.   478,     483-84      (1992).        We       have    reviewed    the    evidence   of

record and conclude that Ntore fails to show that the evidence

compels a contrary result.                  Accordingly, we cannot grant the

relief that he seeks.

              Additionally, we uphold the denial of Ntore’s request

for withholding of removal.                 “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                         Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                     Because Ntore failed to show



                                                2
that    he   is   eligible      for    asylum,    he    cannot    meet        the   higher

standard for withholding of removal.

             We also find that substantial evidence supports the

finding that Ntore failed to meet the standard for relief under

the    Convention     Against     Torture.         To   obtain       such     relief,    an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”        8 C.F.R. § 1208.16(c)(2) (2009).                    We find that

Ntore    failed      to    make       the   requisite         showing       before      the

immigration court.

             Accordingly, we deny the petition for review.                           Given

this disposition, we deny the pending motion for stay of removal

as moot.       We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented      in     the    materials

before   the      court   and   argument        would   not    aid    the     decisional

process.

                                                                      PETITION DENIED




                                            3